In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana



­­­­­______________________________



No. 06-98-00057-CR

______________________________





JASON GLENN BARBER, Appellant



V.



THE STATE OF TEXAS, Appellee



                                              



On Appeal from the 115th Judicial District Court

Upshur County, Texas

Trial Court No. 11,753



                                                 







Before Cornelius, C.J., Grant and Ross, JJ.

Opinion by Justice Grant

O P I N I O N



Jason Barber has filed a motion, joined by the State, in which he asks this Court to dismiss his appeal pursuant to 
Tex. R. App. P
. 42.2(b).  The reason for their request is the discovery that Barber did not commit the crime for which he was convicted and the dismissal of the underlying indictment by the trial court.  He asks us to dismiss the appeal and to withdraw our opinion to facilitate any attempt to expunge the proceedings from his permanent records.  The motion is granted.

Our previous opinion dated February 3, 2000 is withdrawn.  The judgment of the trial court is reversed, and the cause is remanded to the trial court to enter judgment in accord with the State's motion to dismiss.





Ben Z. Grant

Justice



Date Submitted:	July 25, 2000

Date Decided:		July 25, 2000



Publish